DETAILED ACTION
Claims 9-10 and 12-19 are presented for examination.
	Applicant’s Amendment filed October 5, 2021 has been entered into the present application.
	Claims 9-10 and 12-19 are pending. Claims 1-8 and 11 are cancelled. Claims 18-19 are newly added. Claims 9-10, 14 and 16-17 are amended. 
Applicant’s arguments, filed October 5, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 9-17), directed to a method of treating or preventing HIV infection in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a benzodiazepine or a salt or solvate thereof, wherein the benzodiazepine is not Ro5-3335, and the election of (i) alprazolam as the single disclosed species of benzodiazepine, (ii) vorinostat as the single disclosed species of histone deacetylase inhibitor, and (iii) anti-retroviral drugs as the single disclosed species of compound for treating or preventing HIV, as stated in the reply filed March 16, 2021, which is still in effect over the claims.
	In the claim listing filed October 5, 2021, Applicant seeks the addition of claims 18-19, directed to specific species of benzodiazepines. As claims 18-19 do not read upon Applicant’s originally elected species of alprazolam as the benzodiazepine, such claims are properly withdrawn from consideration. 
Accordingly, claims 18-19 (claims 1-8 now being cancelled) are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Instant claims 9-10 and 12-17 remain directed to Applicant’s elected subject matter and are herein examined on the merits infra.
Status of Objections/Rejections Set Forth in the July 1, 2021 Non-Final Office Action
	The objections to claims 11, 14 and 17, as set forth at p.4 of the July 1, 2021 non-final Office Action, are each now withdrawn in view of Applicant’s cancellation of claim 11, amendment to claim 14 reciting a common between the species of vorinostat and belinostat, and amendment to claims 14 and 17 to define the respective acronyms “SAHA” (claim 14) and “CCR5” (claim 17).
	The rejection of claims 10 and 16 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-6 of the July 1, 2021 non-final Office Action, are each now withdrawn in view of Applicant’s amendments to claim 10 to recite the effect of “reactivating latent HIV-1 virus that has been integrated into the genome of the subject” as the preamble objective of now independent claim 10, as well as Applicant’s amendments to claim 16 to remove the language directed to “wherein the benzodiazepine and the histone deacetylase inhibitor act synergistically to reactivate latent HIV-1 virus in the subject”. Applicant is advised that the rejection of claims 12 and 15 is maintained as indicated below.
	The rejection of claims 10, 12 and 15-16 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.6-7 of the July 1, 2021 non-final Office Action, are each now withdrawn in view of Applicant’s amendments to claims 10 and 16 to now constitute independent claims, and further in view of Applicant’s remarks directed to the rejection of claims 12 and 15.
	The rejection of claims 9 and 11 under 35 U.S.C. §102(a)(1) as being anticipated by Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004), as set forth at p.7-8 of the July 1, 2021 non-final Office Action, is now withdrawn in view of Applicant’s cancellation of claim 11 and the amendment to claim 9 now limiting the preamble of the claim specifically to “treating or ameliorating HIV infection in a subject infected with HIV”, thereby eliminating the embodiment directed to “preventing HIV infection in a subject in need thereof”.

Objection to the Claims (New Grounds for Objection)
	Claim 17 is objected to for reciting “for ameliorating or or treating HIV infection”, which is grammatically awkward. Appropriate correction is required. 
infra.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 12 and 15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.4-7 of the previous Office Action dated July 1, 2021, of which said reasons are herein incorporated by reference. 

The following rejections are maintained:
In claim 12, Applicant recites “wherein the therapeutically effective amount of the benzodiazepine is an amount sufficient to yield a benzodiazepine blood serum concentration in the subject of about 10 nM to about 10 M’, which renders the claim indefinite because Applicant defines the therapeutically effective amount by its function without actually specifically identifying the amounts of benzodiazepine effective to yield the recited blood serum concentration. Also, each benzodiazepine is metabolized and eliminated at a different rate from one another, and Applicant fails to identify a specific time frame following administration in which such blood serum concentration must be exhibited, so it is unclear what “therapeutically effective amount[s]’ of benzodiazepine are, in fact, effective to yield the recited blood serum concentration. As a result, the ordinarily skilled artisan would not have been reasonably apprised of the “therapeutically effective amount[s]” that are included (or excluded) from the objective boundaries 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “determining the amounts of pharmaceutical compounds for yielding desired blood serum concentration ranges is considered basic and routine in pharmacology” and that the ordinarily skilled artisan “would have been able to apply the knowledge of pharmacokinetics on the compounds” or “measure the actual concentration of the pharmaceutical compounds in blood samples from the subject and adjust the amounts of pharmaceutical compounds accordingly to reach the desired blood serum concentration range” (Remarks, p.7).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s recitation of functional language in instant claim 12 – in which the therapeutically effective amount is defined by its function, rather than by specific quantity – introduces ambiguity into the claim such that the ordinarily skilled artisan would not have been reasonably apprised of the objective boundaries of the claim (thus, rendering such claim indefinite under 35 U.S.C. §112(b) (pre-AIA  second paragraph)). Here, Applicant attempts to limit the scope of claim 12 only to those therapeutically effective amounts of the recited benzodiazepines that are “sufficient to yield a benzodiazepine blood serum concentration in the subject of about 10 nM to about 10 M”, without actually clearing setting forth those amounts that actually meet the claimed functional requirements. Applicant appears to proffer the position that the therapeutically effective amounts of the recited benzodiazepines circumscribed by claim 12 are a subset of all possible amounts, but fails to clearly identify what amounts actually satisfy the functional requirements of the claim. MPEP §2173 states that “[t]he primary purpose of this requirement [35 U.S.C. §112(b) (pre-AIA  second paragraph)] of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent”. Here, Applicant’s claims 12 and 15 remain inadequate to clearly and precisely inform the ordinary skilled artisan of the objective boundaries of the claim scope. 
Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)).
For these reasons supra, rejection of claims 12 and 15 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

2.	Claims 9-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Finkel et al. (U.S. Patent Application Publication No. 2014/0199260 A1; 2014, cited by Applicant on the 08/28/19 IDS) in view of Filippakopoulos et al. (“Benzodiazepines and Benzotriazepines as Protein Interaction Inhibitors Targeting Bromodomains of the BET Family”, Bioorganic & Medicinal Chemistry, 2012; 20:1878-1886, cited by Applicant on the 08/28/19 IDS), each already of record, for the reasons of record set forth at p.8-12 of the previous Office Action dated July 1, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 11 necessitates the removal of such claim from the statement of the rejection above. 
Newly amended claim 9 now recites “’[a] method of treating or ameliorating HIV infection in a subject infected with HIV”, thereby narrowing the subject specifically to one with HIV infection, and further narrows the administered benzodiazepine from one that is “not Ro5-3335” to now constitute one of the recited species therein, including Applicant’s elected species of alprazolam.
Finkel et al. clearly teaches a method for treating a retroviral infection, in particular, HIV infection, in a subject with HIV infection via administering a BET antagonist, wherein the BET antagonist is a bromodomain containing protein-4 (BRD4) antagonist (p.1, para.[0004]; p.2, para.[0019]; p.3, para.[0022]; p.7, claims 1-2). Finkel et al. teaches that, in particular, the BET antagonist is a small molecule inhibitor thereof, and functions specifically to bind the acetylated lysine recognition pocket within the bromodomain (p.3, para.[0022]). Filippakopoulos et al. teaches that alprazolam was a clinically approved benzodiazepine that binds with low M affinity to the acetyl lysine binding site of BRD4 protein of the BET bromodomain family, and further exhibits a 3-methyl group in the triazolo ring system, a structural feature that Filippakopoulos et al. establishes was important for BET binding and inhibition (col.2, para.2, p.1879; col.1, para.1, p.1882-col.2, para.1, p.1882).
	As established in the reasons for rejection, the ordinarily skilled artisan would have found it prima facie obvious to administer the benzodiazepine alprazolam as the BET antagonist of Finkel’s method for 
Newly amended claim 10 now recites “[a] method of reactivating latent HIV-1 virus that has been integrated into the genome of a subject infected with HIV-1” via administering a therapeutically effective amount of a benzodiazepine, e.g., alprazolam.
Applicant’s amended claim 10 remains properly included in the instant rejection for the same reasons set forth above with regard to claim 9, but with the following additional comments:
Finkel et al. specifically teaches that the HIV infection may be, specifically, of the HIV-1 subtype (p.2, para.[0019]), thereby addressing Applicant’s requirement that the subject be “infected with HIV-1”. 
Also, Finkel et al. teaches that HIV can enter a latent state inaccessible to anti-retroviral therapy, an effect that may be due to changes in chromatin structure that suppress transcription from the HIV long terminal repeat (LTR), which results in the establishment of latency (p.1, para.[0003]). Finkel et al. further teaches that the anti-HIV activity of BET antagonists is due to inhibition of viral replication and activation of the HIV LTR, an effect that can induce HIV reactivation (p.1, para.[0006]; p.2, para.[0018]). 
Such teachings clearly address Applicant’s newly recited preamble effect of “reactivating latent HIV-1 virus that has been integrated into the genome of a subject infected with HIV-1” via administration of a BET antagonist, wherein the antagonist is the benzodiazepine alprazolam, as taught by Filippakopoulos et al., for the reasons already established in the record.
Applicant’s amendments to claims 14 and 17 are editorial in nature (in claim 14, to define the acronym “SAHA”; in claim 17, to clarify that the additional compound is used for treating or ameliorating 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that Finkel et al. teaches a method for administering at least one BET antagonist or inhibitor to a subject for treating, inhibiting or preventing HIV, but that the secondary reference to Filippakopoulos et al. “neither teaches nor suggests that the compounds of Filippakopoulos are suitable for treating, inhibiting and/or preventing HIV, or that the compounds of Filippakopoulos are BET antagonists or BET inhibitors” (Remarks, p.10).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant advances the position that neither the primary reference to Finkel et al. nor the secondary reference to Filippakopoulos et al. alone explicitly teaches the method as claimed. This position is defective, as it urges insufficiency of the rejection on the basis that neither one of the cited references individually constitutes anticipatory prior art. Applicant fails to appreciate, however, that anticipation under AIA  35 U.S.C. §102 is not the sole manner in which the claims may be rejected over the prior art. AIA  35 U.S.C. §103 explicitly provides for the rejection of claims that are not identically described under section §102, but where the differences between the art and the claims are such that the differences would have been obvious to the ordinarily skilled artisan. The instant rejection clearly admits that the claimed invention was not wholly described in the primary reference to Finkel et al. Given this fact, there would be no expectation that Finkel et al. – or even the secondary reference to Filippakopoulos et al. – individually teaches the claimed invention as a whole. The difference, however, between Finkel et al. and the instant claims would have been an obvious modification to the ordinarily skilled artisan in view of the teachings to Filippakopoulos et al. for the reasons already of record. There is no requirement that a single reference teach the entirety of the claimed invention in order to find obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have suggested to the skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To the extent that Applicant asserts that Filippakopoulos et al. fails to teach compounds that are BET antagonists or BET inhibitors, this assertion is disputed. The disclosure of Filippakopoulos et al. is expressly directed to benzodiazepines – including triazolo-benzodiazepines (of which alprazolam is a specific compound thereof) – and their function as BET inhibitors, further teaching specifically that the clinically approved benzodiazepine alprazolam binds with low M affinity to the acetyl lysine binding site of BRD4 protein of the BET bromodomain family and that the 3-methyl group of the triazolo ring system (a structural feature exhibited specifically by alprazolam) is particularly important for BET binding and inhibition (col.1, para.1, p.1878; col.2, para.2, p.1879; col.1, para.1, p.1882-col.2, para.1, p.1882). Such teachings as proffered by Filippakopoulos et al. clearly undermine Applicant’s position that this secondary reference fails to provide disclosure relevant to establishing such benzodiazepine compounds described therein (including alprazolam) as BET antagonists or BET inhibitors.
Applicant goes on to argue that “although Filippakopoulos mentions alprazolam as well as JQ1(+) and I-BET (both of which are BET antagonist described in the primary reference, Finkel), Filippakopoulos referred to I-BET of Finkel (Finkel, claim 5) only as a ‘selective BET inhibitor’ … and appears to have avoided referring to alprazolam as such” (Remarks, p.10). Applicant contends that “alprazolam has a significantly lower binding affinity for the BET containing protein BRD4 in comparison to JQ1(+)” and the ordinarily skilled artisan “would have understood that this difference in binding affinity is almost a two order of magnitude difference in terms of Kd, which is enough to disqualify alprazolam as a viable replacement of the JQ1(+) of Finkle [sic] as a BET antagonist/inhibitor” (Remarks, p.10-11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes an unreasonably narrow view of Finkel’s teachings. In the instant case, Finkel et al. teaches the use of a BET antagonist for the disclosed therapeutic use - particularly, wherein the BET antagonist is a BRD4 antagonist, and further discloses that the BET antagonist is a small molecule inhibitor thereof that functions specifically to bind the acetylated lysine recognition pocket within the bromodomain (p.1, para.[0004]; p.3, para.[0022]). There is no limitation in Finkel’s disclosure that the BET In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). 
Also, the fact that alprazolam may exhibit a different binding affinity for the BET containing protein BRD4 than JQ1(+) is immaterial. Finkel et al. does not characterize his selection of BET antagonist by a specific threshold binding affinity for BRD4 protein in order to be suitable for use in his disclosed method. Rather, Finkel et al. teaches that any BET antagonist may be used, particularly those that function as BRD4 antagonists, as well as those small molecule inhibitors that specifically bind to the acetylated lysine recognition pocket within the bromodomain – each of which are structural and functional features clearly exhibited by alprazolam, as taught by Filippakopoulos et al. Such teachings, therefore, underpin the reasonable expectation of success in employing alprazolam as the BET antagonist of Finkel’s method. Additionally, this reasonable expectation of success is further underscored by Filippakopoulos’ teaching that the 3-methyl group in the triazolo ring system – another structural feature exhibited by alprazolam – was found to be particularly important for BET binding and inhibition. 
Finally, even if Applicant is correct in stating that alprazolam exhibited a lower binding affinity for BRD4 protein than JQ1(+) in view of Filippakopoulous’ teachings, this fact alone does not constitute a teaching away from the use of alprazolam as a suitable BET antagonist in Finkel’s therapeutic method. “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” MPEP §2123(II) (citing to In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)). That alprazolam may exhibit a lower binding affinity for BRD4 protein than JQ1(+) fails to vitiate the fact that Filippakopoulos et al. clearly and unequivocally teaches alprazolam as a triazolo-benzodiazepine compound that binds the acetyl lysine binding site of BRD4 protein of the BET bromodomain family, and further exhibits the 3-methyl group in the triazolo ring system noted to be important in yielding BET binding and inhibition. Such teachings 
For these reasons supra, rejection of claims 9-10, 13-14 and 17 is proper.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Finkel et al. (U.S. Patent Application Publication No. 2014/0199260 A1; 2014, cited by Applicant on the 08/28/19 IDS) in view of Filippakopoulos et al. (“Benzodiazepines and Benzotriazepines as Protein Interaction Inhibitors Targeting Bromodomains of the BET Family”, Bioorganic & Medicinal Chemistry, 2012; 20:1878-1886, cited by Applicant on the 08/28/19 IDS).
Finkel et al. teaches a method for treating, inhibiting or preventing a retroviral infection, such as HIV (including the HIV-1 subtype), in a subject comprising administering to the subject at least one BET antagonist with at least one pharmaceutically acceptable carrier (p.1, para.[0004]; p.2, para.[0019]; p.7, claim 1). Finkel et al. teaches that, preferably, the BET antagonist is a BRD4 antagonist (p.1, para.[0004]; p.3, para.[0022]; p.7, claim 2). Finkel et al. further teaches that at least one additional anti-retroviral (anti-HIV) compound may be further administered with the BET antagonist before, after and/or simultaneously with the BET antagonist (p.1, para.[0004]; p.7, claims 6-7). Finkel et al. further teaches the delivery of at least one other HIV activating agent, e.g., a histone deacetylase inhibitor (e.g., trichostatin A, valproic 
Finkel et al. differs from the instant claim only insofar as it does not explicitly teach that the BRD4 BET antagonist is the benzodiazepine alprazolam (claim 16).
Filippakopoulos et al. teaches that alprazolam (8-chloro-1-methyl-6-phenyl-4H-[1,2,4]triazolo[4,3-a][1,4]benzodiazepine) is a potent, short-acting benzodiazepine used in the treatment of anxiety disorders (col.1, para.1, p.1878). Filippakopoulos et al. teaches that the clinically approved benzodiazepine alprazolam binds with low M affinity to the acetyl lysine binding site of BRD4 protein of the BET bromodomain family (col.2, para.2, p.1879; col.1, para.1, p.1882). Filippakopoulos et al. teaches the importance of the 3-methyl group in the triazolo ring system for BET binding and inhibition (col.1, para.2, p.1882-col.2, para.1, p.1882). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the benzodiazepine alprazolam as the BET antagonist of Finkel’s method for treating HIV-1 infection via reactivating latent HIV-1 virus in a subject in need thereof because Finkel et al. teaches the use of a small molecule inhibitor as the BET antagonist for this purpose and Filippakopoulos et al. teaches alprazolam as a small molecule BET inhibitor. The skilled artisan would have been motivated to do so because Finkel et al. teaches the use of a small molecule inhibitor of BET that inhibits BRD4 protein and binds the acetylated lysine recognition pocket within the bromodomain as the means for inhibiting viral replication and reactivating latent HIV, and Filippakopoulos et al. teaches alprazolam as a small molecule organic inhibitor of BRD4 protein of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the benzodiazepine alprazolam as the small molecule BET inhibitor of Finkel’s method for treating HIV-1 infection via reactivating latent HIV-1 virus in a subject in need thereof in light of its functionality as a small molecule inhibitor of BET, as evidenced by the teachings of Filippakopoulos et al.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 9-10 and 12-17 is proper.
Claims 18-19 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 6, 2022